DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body having an internal cavity that extends along an axial direction between a pair of axial ends including a key-receiving axial end provided by a ledge forming part of the opening of the keyway; a locking mechanism received in the internal cavity of the lock body in which the locking mechanism is a linear lock configured to receive the key therein along the axial direction from the key-receiving axial end, the locking mechanism including at least a lock cylinder and having an axial length that is less than an axial distance between the pair of axial ends; and a biasing element received in the internal cavity of the lock body and contacting the locking mechanism to bias the lock cylinder along the axial direction to maintain a key stop distance from a key stop on the lock cylinder to the key- receiving axial end of the internal cavity, the key stop distance being between a pair of axially opposed and facing surfaces on each of the key stop and the ledge; wherein a direction of insertion of the key into the locking mechanism is parallel with a direction of displacement of a 
The closest prior art of record, U.S. Patent Number 2,872,803 to Swanson, discloses a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body (10) having an internal cavity (bore that receives 16) that extends along an axial direction between a pair of axial ends including a key-receiving axial end (figures 1 and 2); a locking mechanism (16, 72) received in the internal cavity of the lock body in which the locking mechanism is a linear lock configured to receive the key therein along the axial direction from the key-receiving axial end (figures 2 and 3), the locking mechanism including at least a lock cylinder (16) and having an axial length that is less than an axial distance between the pair of axial ends (figures 2 and 3); and a biasing element (56) received in the internal cavity of the lock body and contacting the locking mechanism to bias the lock cylinder along the axial direction to maintain a key stop distance from a key stop on the lock cylinder to the key-receiving axial end of the internal cavity (figures 2 and 3).
However, Swanson does not disclose the key-receiving axial end providing by a ledge forming part of the opening of the keyway; where the key stop distance being between a pair of axially opposed and facing surfaces on each of the key stop and the ledge

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
January 26, 2022